DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 13 July 2022 and not repeated herein are withdrawn.

Claim Interpretation
Claims 1 and 21 recite the term “about” and are interpreted in light of paragraph [0032] of Applicant’s specification as filed. The values preceded by “about” are considered to include numerical rounding (e.g., “about 15 mm” includes a range of from 14.5 mm to 15.4 mm).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US-20160102279-A1) (previously cited) in view of Verrall et al. (US-7642226-B2) (previously cited).
Regarding claim 1, Labeque teaches a water soluble film suitable for thermoforming, the film comprising a mixture of a water soluble polyvinyl alcohol resin (PVOH) and a plasticizer (Labeque, Abstract, Par. 0001, and 0006). Labeque further teaches that the water soluble polyvinyl alcohol resin is provided in an amount of about 50% to about 95% by weight, based on the total weight of the film (Labeque, Par. 0064), which overlaps the claimed range of about 55% to about 95% by weight and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Labeque further teaches that the water soluble PVOH has a viscosity of about 12 cP to about 20 cP (Labeque, Par. 0065), which overlaps the claimed range of 14 cP to about 20 cP and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Labeque further teaches that the PVOH resin is a single PVOH copolymer, wherein the PVOH is copolymerized with maleic acid, monoalkyl maleate, dialkyl maleate, monomethyl maleate, dimethyl maleate, or maleic anhydride (Labeque Par. 0049). Therefore, Labeque teaches that the PVOH resin consists of a polyvinyl acetate co-maleate copolymer and the film does not comprise a blend of polyvinyl alcohol copolymers. Labeque further teaches that the plasticizers can be propylene glycol, sorbitol, and ethylene glycol, wherein the total amount of plasticizer present is in the range of 20-25 (Labeque, Abstract, Par. 0006-0007, 0033-0035, 0223-0226, and Claims 1-3), which is the same plasticizers as the instant invention and within the content range of the instant invention as per the instant specification Par. 0061-0063. Labeque further teaches that the film can have a thickness of about 5 to about 200 µm (Labeque Par. 0075), which is the same thickness range as the instant specification Par. 0042. Labeque further teaches that the PVOH copolymer has a degree of hydrolysis of about 86.5% to about 89% (Labeque, Par. 0062), resulting in a non-hydroxyl pendant groups (acetate group) content range of 11% to 13.5%, which lies within the claimed range of the instant specification Par. 0050 and the instant claim 5. Regarding the limitation where the film does not contain dipropylene glycol, Labeque teaches embodiments where propylene glycol is used as the first plasticizer instead of dipropylene glycol (Labeque, Par. 0068 and 0223-0226 – see Example 2 “propylene glycol or dipropylene glycol”). Therefore, Labeque teaches embodiments where the film does not contain dipropylene glycol.
Labeque does not specifically disclose that the film has a ratio (SMR) of at least 4.5, wherein the storage modulus ratio of the film is defined as the ratio of the storage modulus of the film at 35°C to the storage modulus of the film at 90°C.
Verrall teaches a water soluble film comprising a mixture of a polyvinyl acetate co-maleate copolymer and a plasticizer, wherein the polyvinyl acetate co-maleate copolymer includes 2.5 mol% to 8.5 mol.% maleate modification (Verrall, Abstract, Col. 2 Lines 55-67, Col. 3 lines 1-17, and Claims 1-2), which lies within the range of the instant Application claim 4.
Since both Labeque and Verrall are analogous art as they both teach water soluble film comprising a mixture of a polyvinyl acetate co-maleate copolymer and a plasticizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Verrall to modify Labeque and incorporate the maleate within the range of 2.5 mol% to 8.5 mol.%. This would allow for a water soluble film with increased shelf life (Verrall, Col. 3 Lines 8-35). This further results in a film that is substantially identical to that of the claimed invention. The film Labeque in view of Verrall as described above has a substantially identical PVOH copolymer, PVOH copolymer content range, maleate content range, viscosity, plasticizer, plasticizer content range, non-hydroxyl pendant group content range, and thickness of the instant invention as described above. Further, the instant Application discloses that the SMR of the film is affected by the viscosity, plasticizer, plasticizer content, and non-hydroxyl pendant group content (Instant Specification Par. 0039, 0053, 0058, and 0062). Further, the instant specification states that the SMR is not influenced by thickness within the range of 5-200 µm, which is the same as the thickness of Labeque in view of Verrall as stated above. Therefore, the water soluble film of modified Labeque would have been identical to or substantially identical to the film claimed and disclosed by Applicant in terms of its composition and thickness. As such, in the absence of objective evidence and/or technical reasoning to the contrary, there is a reasonable expectation that the film of modified Labeque would have intrinsically exhibits the claimed storage modulus ratio (see MPEP 2112V). 
Regarding claim 4, modified Labeque teaches that the polyvinyl acetate co-maleate copolymer includes 2.5 mol% to 8.5 mol.% maleate modification (Verrall, Claims 1-2), which lies within the range of at least 2 mol.% and therefore satisfies the claimed range, see MPEP 2131.03
Regarding claim 5, modified Labeque teaches that the PVOH resin has a degree of hydrolysis of about 86.5% to about 89% (Labeque, Par. 0062), resulting in a non-hydroxyl pendant groups (acetate group) content range of 11% to 13.5%, which lies within the claimed range of at least 9 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claims 6-7, modified Labeque teaches that the plasticizer is sorbitol (Labeque, Abstract, Par. 0006-0007, 0033-0035, and Claims 1-3).
Regarding claim 8, modified Labeque teaches that the water soluble film further comprises a surfactant (Labeque, Par. 0033 and 0067).
Regarding claim 14, modified Labeque teaches a thermoformed pouch comprising the film of claim 1 (Labeque, Par. 0001 and 0092-0095).
Regarding claim 20, modified Labeque a thermoformed article comprising the water soluble film of claim 1, wherein the article comprises at least two thermoformed cavities, each cavity comprising walls, corners, and a bottom (Labeque, Par. 0079-0080, 0083, and Fig. 1).
Regarding claim 21, modified Labeque teaches that the water soluble film of Labeque in view of Verrall has substantially identical composition as the instant invention as stated above and would necessarily have all of the same properties of the instant invention, include storage modulus (SMR), see MPEP 2112.01.

Claims 1, 4-8, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 20090291282 A1)(previously cited).
Regarding claim 1, Kitamura teaches a water soluble film suitable for forming deep drawn profiles (packaging of a liquid detergent) (Kitamura, Abstract, Par. 0023, 0098-0100, and 0123). Kitamura further teaches that the film comprises a mixture of a water soluble polyvinyl alcohol (PVOH) resin and a plasticizer (Kitamura, Abstract, Par. 0001, 0009-0022, and 0031). Kitamura further teaches that the film comprises 100 parts of the PVOH resin, 5 to 50 parts plasticizer, and an amount of a sulfite salt in a weight ratio of salt to plasticizer of from 0.02 to 0.35 (Kitamura, Par. 0031). Therefore, the film comprises 100 parts PVOH, 5 to 50 parts plasticizer, and 0.1 to 17.5 parts salt, and thus comprises 59.7% to 95.1% PVOH resin, which lies within the claimed range of about 55% to about 95% and therefore satisfies the claimed range, see MPEP 2131.03. This further results in an amount of plasticizer of from 4.1 mol.% to 33.3 mol.%, which overlaps the range of the instant invention Par. 0063. Kitamura further teaches that the PVOH resin has a viscosity of 15 to 25 mPa•s (cP) (Kitamura, Par. 0059), which overlaps the claimed range of about 14 cP to about 20 cP, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Kitamura further teaches that the water soluble PVOH resin consists of a maleate modified polyvinyl acetate resin (Kitamura, Par. 0013 and 0035-0036) and therefore consists of a polyvinyl acetate co-maleate and does not comprise a blend of PVOH polymers. Kitamura further teaches that the plasticizers can include propylene glycol, sorbitol, dipropylene glycol, and others (Kitamura, Par. 0063), and therefore teaches embodiments where the film does not comprise dipropylene glycol. Further, the plasticizers used in Kitamura of propylene glycol and sorbitol are the same plasticizers used in the instant invention as per the instant claims 6-7 and the instant specification paragraph 0061. 
Kitamura further teaches that the PVA co-maleate copolymer has a degree of saponification of 80.0 to 99.9 mol.% (Kitamura, Par. 0014), and thus the PVOH resin contains non-hydroxyl pendant groups (acetate group) in a content range of 0.01 mol.% to 20 mol.%, which overlaps the range at least 9 mol.% of the instant specification Par. 0050 and the instant claim 5. Kitamura further teaches that the PVA co-maleate has a degree of modification of 1-10 mol.% (Kitamura, Par. 0011), which overlaps the range at least 2 mol.% of the instant claim 4. Kitamura further teaches that the film has a thickness of 10-80 µm (Kitamura, Par. 0020 and 0091), which lies within the thickness range of about 5 to about 200 µm of the instant specification Par. 0042. 
Regarding the limitations of the water soluble film being suitable for thermoforming and the film having a specific storage modulus ratio, Kitamura teaches a film that is substantially the same as the instant invention. Kitamura teaches a film which has a substantially identical PVOH copolymer, PVOH copolymer content range, maleate content range, viscosity, plasticizer, plasticizer content range, non-hydroxyl pendant group content range, and thickness of the instant invention as described above. Further, the instant Application discloses that the SMR of the film is affected by the viscosity, plasticizer, plasticizer content, and non-hydroxyl pendant group content (Instant Specification Par. 0039, 0053, 0058, and 0062). Further, the instant specification states that the SMR is not influenced by thickness within the range of 5-200 µm, which is the same as the thickness of Kitamura as stated above. Therefore, the water soluble film of Kitamura would have been identical to or substantially identical to the film claimed and disclosed by Applicant in terms of its composition and thickness. As such, in the absence of objective evidence and/or technical reasoning to the contrary, there is a reasonable expectation that the film of Kitamura would have intrinsically exhibits the claimed storage modulus ratio, and would also be suitable for thermoforming (see MPEP 2112V). 
Regarding claim 4, Kitamura teaches that the PVA co-maleate copolymer includes 1-10 mol.% maleate modification (Kitamura, Par. 0011), which overlaps the claimed range of at least 2 mol.% and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, Kitamura teaches that the PVOH resin has a degree of saponification of 80.0 to 99.9 mol.% (Kitamura, Par. 0014), and thus comprises non-hydroxyl pendant groups (acetate group) in a range of 0.01 mol.% to 20 mol.%, which overlaps the claimed range of at least 9 mol.% and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claims 6-7, Kitamura teaches that the plasticizer is sorbitol or propylene glycol (Kitamura, Par. 0063).
Regarding claim 8, Kitamura teaches that the film further comprises a filler and a surfactant (Kitamura, Par. 0019 and 0073).
Regarding claim 14, Kitamura teaches a pouch (bag) comprising the film of claim 1 (Kitamura, Par. 0023, 0098, and 0123).
Regarding claim 21, Kitamura teaches that the has substantially identical composition as the instant invention as stated above and would necessarily have all of the same properties of the instant invention, include storage modulus, see MPEP 2112.01.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. in view of Verrall et al., further in view of Lee et al. (US 20130244920) (previously cited) and Rowe, Jr (US 2910728 (previously cited).
Regarding claims 9-13, modified Labeque teaches all of the elements of the claimed invention as stated above for claim 1. Modified Labeque further teaches that the water soluble film can be thermoformed into an article having various shapes, lengths, widths, and depths (Labeque, Par. 0085). Modified Labeque further teaches that the article can be formed by vacuum drawing (Labeque, Par. 0084).
Modified Labeque is does not teach that the pouch has a draw ratio of at least 2.5 (as required by claim 9) or a draw ratio of at least 3.5 (as required by claims 10-12). 
Lee discloses a thermoformed pouch formed from a water soluble film, wherein the water soluble film has a thickness range from 0.1 microns to 1000 microns (Lee, Par. 0001, 0010, and 0085). Lee further teaches that the pouch is made using a vacuum to draw the film into a suitable mold, wherein the pouch volume is about 5 to 300 mL and the mold sizes are adjusted accordingly (Lee, Par. 0093-0094). Lee further teaches that the water soluble film comprises PVOH resins, and can be thermoformed with a draw ratio of at least about 1.5 (Lee, Par. 0020 and 0102).
Since both modified Labeque and Lee are both analogous art as they are both teach pouches comprising water soluble PVOH films, wherein the water soluble films is formed into a pouch by a thermoformed vacuum process it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drawn the water soluble film of modified Labeque to have a draw ratio of at least about 1.5 as taught by Lee motivated by the expectation of forming a pouch to have the appropriate volume, for example a volume of about 5 mL to 300 mL (Lee, Par. 0093-0094 and 0102). As such, the pouch of modified Labeque in view of Lee has a draw ratio of at least 1.5, which encompasses the pouch having a draw ratio of at least 2.5 recited in claim 9, and at least 3.5 recited in claims 10-12, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Modified Labeque further does not teach that the thermoformed film has a thickness near the bottom of the side walls, at the bottom wall, and at the corners of, respectively, at least 29%, at least 28%, and at least 27% of the thickness of the water soluble film before undergoing thermoforming (as required by claims 10, 11, and 12 respectively).
Rowe teaches a hollow article made of thermoplastic resin sheets formed by an apparatus for vacuum thermoforming of generally concave, hollow articles (Rowe, Col. 1, lines 15-17). Rowe further teaches that the shaped article formed have walls and bottoms which are more uniform in thickness and therefore, the articles utilize material most efficiently to provide improved stiffness and rigidity (Rowe, Col. 1, lines 15-24 and Col. 2, lines 27-31). Rowe further discloses in Run IIA a thermoplastic thickness that has a thickness of 63 mils and measurements after vacuum thermoforming is 23 mils at the center of the bottom wall, 20 mils at the corner, and 28 mils at the lower sidewall (Rowe, Col. 7, lines 50-70 and Table I). The novel plug II fabricate containers according to the process of this invention have relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
Given that the apparatus and thermoforming process disclosed by Rowe describe a vacuum thermoforming process for thermoplastic sheets, and given that the thickness of the center of the bottom, corner, and lower sidewall are 36.5%, 31.7%, and 44.4% (i.e., 23/63 x 100 = 36.5%) respectively, it is clear that one of ordinary skill in the art would reasonably expect that using a vacuum thermoforming process to fabricate a container would provide a container having a thickness at the bottom, corner, or lower sidewalls of at least 36.5% of the original film thickness.  
Since both modified Labeque and Rowe are both analogous art as they both teach containers formed by a thermoforming vacuum processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a water soluble container by utilizing the method of vacuum thermoforming as taught by Rowe motivated by the expectation of forming a container that has a relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
As such, the pouch of modified Labeque has a thickness at the bottom of the side wall, the bottom, and the corners of at least 36.5% before thermoforming, which overlaps the claimed ranges of at least 29% at the bottom wall of the side walls (Claim 10), at least 28% at the bottom wall (Claim 11), and at least 27% (Claim 12) at the corners compared to the thickness of the water soluble film before undergoing thermoforming, and therefore satisfies the claimed ranges, see MPEP 2131.03.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. as applied to claim 1 above, in view of Lee et al. and Rowe, Jr.
Regarding claims 9-13, Kitamura teaches all of the elements of the claimed invention as stated above for claim 1. Kitamura further teaches that the article is a packaging article for liquid detergent and can be in the form of a bag (Kitamura, Par. 0023, 0098, and 0123), and thus comprises walls, corners, and a bottom as required by claims 10-12.
Kitamura does not teach that the article has a draw ratio of at least 2.5 (as required by claim 9) or a draw ratio of at least 3.5 (as required by claims 10-12). 
Lee discloses a thermoformed pouch formed from a water soluble film, wherein the water soluble film has a thickness range from 0.1 microns to 1000 microns (Lee, Par. 0001, 0010, and 0085). Lee further teaches that the pouch is made using a vacuum to draw the film into a suitable mold, wherein the pouch volume is about 5 to 300 mL and the mold sizes are adjusted accordingly (Lee, Par. 0093-0094). Lee further teaches that the water soluble film comprises PVOH resins, and can be thermoformed with a draw ratio of at least about 1.5 (Lee, Par. 0020 and 0102).
Both Kitamura and Lee are both analogous art as they are both teach packaging articles comprising water soluble PVOH films. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the packaging article of Kitamura by vacuum forming, and drawing the water soluble film of Kitamura to have a draw ratio of at least about 1.5 as taught by Lee motivated by the expectation of forming a packaging article to have the appropriate volume, for example a volume of about 5 mL to 300 mL (Lee, Par. 0093-0094 and 0102). As such, the pouch of Kitamura in view of Lee has a draw ratio of at least 1.5, which encompasses the pouch having a draw ratio of at least 2.5 recited in claim 9, and at least 3.5 recited in claims 10-12, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Modified Kitamura further does not teach that the thermoformed film has a thickness near the bottom of the side walls, at the bottom wall, and at the corners of, respectively, at least 29%, at least 28%, and at least 27% of the thickness of the water soluble film before undergoing thermoforming (as required by claims 10, 11, and 12 respectively).
Rowe teaches a hollow article made of thermoplastic resin sheets formed by an apparatus for vacuum thermoforming of generally concave, hollow articles (Rowe, Col. 1, lines 15-17). Rowe further teaches that the shaped article formed have walls and bottoms which are more uniform in thickness and therefore, the articles utilize material most efficiently to provide improved stiffness and rigidity (Rowe, Col. 1, lines 15-24 and Col. 2, lines 27-31). Rowe further discloses in Run IIA a thermoplastic thickness that has a thickness of 63 mils and measurements after vacuum thermoforming is 23 mils at the center of the bottom wall, 20 mils at the corner, and 28 mils at the lower sidewall (Rowe, Col. 7, lines 50-70 and Table I). The novel plug II fabricate containers according to the process of this invention have relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
Given that the apparatus and thermoforming process disclosed by Rowe describe a vacuum thermoforming process for thermoplastic sheets, and given that the thickness of the center of the bottom, corner, and lower sidewall are 36.5%, 31.7%, and 44.4% (i.e., 23/63 x 100 = 36.5%) respectively, it is clear that one of ordinary skill in the art would reasonably expect that using a vacuum thermoforming process to fabricate a container would provide a container having a thickness at the bottom, corner, or lower sidewalls of at least 36.5% of the original film thickness.  
Both modified Kitamura and Rowe are analogous art as they both teach containers formed by a thermoforming vacuum processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a water soluble container by utilizing the method of vacuum thermoforming as taught by Rowe motivated by the expectation of forming a container that has a relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
As such, the pouch of modified Kitamura has a thickness at the bottom of the side wall, the bottom, and the corners of at least 36.5% before thermoforming, which overlaps the claimed ranges of at least 29% at the bottom wall of the side walls (Claim 10), at least 28% at the bottom wall (Claim 11), and at least 27% (Claim 12) at the corners compared to the thickness of the water soluble film before undergoing thermoforming, and therefore satisfies the claimed ranges, see MPEP 2131.03.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. as applied to claim 1 above, further in view of Labeque et al.
Regarding claim 20, Kitamura teaches all of the elements of the claimed invention as stated above for claim 1. Kitamura is silent regarding a thermoformed article comprising at least two thermoformed cavities, each cavity comprising walls, corners, and a bottom.
Labeque teaches a thermoformed article made from a water soluble film comprising a water soluble PVOH resin and a plasticizer (Labeque, Abstract, Par. 0001, 0006, and 0092-0093). Labeque further teaches that the thermoformed article comprises at least two thermoformed cavities, each cavity comprising walls, corners, and a bottom (Labeque, Par. 0079-0082 and Fig. 1).
Both Kitamura and Labeque are analogous art as they both teach articles made from a water soluble film comprising a water soluble PVOH resin and a plasticizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Labeque to modify Kitamura and create a thermoformed packaging article comprising at least two thermoformed cavities, each cavity comprising walls, corners, and a bottom. This would allow for an article which may comprise multiple of the same or different compositions in each cavity (Labeque, par. 0079-0082).

Response to Arguments
Applicant’s remarks and amendments filed 09 November 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Labeque required dipropylene glycol (DPG) as the first plasticizer and therefore does not teach a film that does not contain dipropylene glycol. This is not found persuasive for the following reasons:
Labeque teaches a film that comprises a first, second, and third plasticizers (Labeque, Abstract, Par. 0006 and 0012). Labeque further teaches multiple different plasticizers that can be used as the first, second, third, or other plasticizers (Labeque, Par. 0068). While these plasticizers include DPG, this shows that any of the plasticizers used can be used as the first, second, or third plasticizer.
Further, Labeque teaches specific examples of the film which contain other polyol plasticizers different than DPG as the first plasticizer such as propylene glycol (PG) (Labeque, Par. 0223-0225 and Table 1). Labeque does teach that DPG has superior aged tensile strength (ATS) than other polyol glycols at a high molar volume (MVol), however Labeque still teaches that PG has a comparable and even higher ATS than DPG (Labeque, Table 1). Labeque shows no mention that less MVol polyol plasticizers are less desirable than higher MVol polyol plasticizers. While Labeque teaches that DPG results in a sum seal tear (SST) of 200% which is higher than the SST of PG of 160% (Labeque, Table 1), the SST of PG still falls into the suitable range of 50%-200% as disclosed by Labeque (Labeque, Par. 0207-0210). Labeque teaches that the properties (ATS and SST) of a film comprising PG as the first plasticizer instead of DPG are still suitable and thus does not teach away from using PG instead of DPG as the first plasticizer.
The above is further shown in example 2 of Labeque, which tests different sugar alcohol plasticizers as the second plasticizer, while using “propylene glycol (PG) or dipropylene glycol (DPG)” as the first plasticizer (Labeque, Par. 0226 and Table 2). Therefore, Labeque shows specific examples that use PG as the first plasticizer instead of DPG, and thus shows embodiments where the film does not contain DPG.
Applicant’s disclosure does not indicate any advantageous effect to specifically excluding DPG from the film.
Further, an additional rejection has been made above which relies upon Kitamura as the primary reference instead of Labeque.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782